Citation Nr: 0008866	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for 
dermatophytosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
September 1948, and from September 1950 to April 1952.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
the Department of Veterans Affairs (VA) Roanoke Regional 
Office (RO) June 1996 rating decision which denied a 
compensable rating for the service-connected dermatophytosis.  
In July 1998, the case was remanded to the RO for additional 
development of the evidence.


FINDING OF FACT

The veteran's service-connected dermatophytosis involves his 
feet and groin area and is manifested by hyperpigmentation of 
the skin, pruritus, scaling, toenail dystrophy, and recurrent 
skin eruptions; it is not productive of extensive lesions or 
marked disfigurement.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the schedular criteria for a 10 percent evaluation for 
dermatophytosis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded as it is capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on his assertion that the disability 
from his service-connected dermatophytosis has increased in 
severity.  Proscelle v. Derwinski, 1 Vet. App. 629 (1992).  
Once determined that a claim is well grounded, VA has a duty 
to assist in developing evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Pertinent clinical data have been 
associated with the file, including current data sufficient 
to address the merits of the veteran's claim.  Thus, the 
Board concludes that the duty to assist has been met in this 
case.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under ordinary conditions of daily life.  38 C.F.R. 
§ 4.10.  If there is a question as to which of two 
evaluations is applicable, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. App. 
127, 136 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992) (in a claim for increased rating, appellant 
claims the disability has increased in severity since a prior 
final decision).  In such claims, the present level of 
disability is of primary concern; although a review of the 
recorded history of a disability is required to make a more 
accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for dermatophytosis was 
granted by RO rating decision in October 1977, and a 
noncompensable rating was assigned.  That decision was based 
on the veteran's service medical records and post-service 
clinical evidence demonstrating that dermatophytosis was 
evident since service.  The noncompensable evaluation has 
been in effect since the initial award of service connection 
for the disability.

VA medical records from February 1978 to October 1979 reveal 
intermittent treatment of various symptoms and illnesses 
including associated with the service-connected 
dermatophytosis as manifested by pruritus of the feet and 
scaly rash between the toes.

On VA medical examination in October 1979, the veteran 
indicated that he experienced fungus infection of the feet 
and groin area since service.  On examination, history of 
fungus infection of the feet and groin was diagnosed.

VA medical records from October 1979 to April 1988 reveal 
intermittent treatment associated with the veteran's 
dermatophytosis.  In February 1987, it was indicated that his 
skin disorder was treated with medication, and that he did 
not experience exacerbation of symptoms such as itching or 
rash.  

On VA medical examination in May 1994, the veteran reported 
experiencing pruritus.  On examination, there was evidence of 
some scales and onychodystrophy.  Stable appearing tinea 
pedis with onychomycosis was diagnosed.  

On VA dermatological examination in June 1996, the veteran 
reported experiencing painful eruptions of the skin on his 
feet.  On examination, there was evidence of scaling skin 
between the toes and at the lateral aspect of the left foot, 
but there were no blisters or fissures.  Chronic 
dermatophytosis, minimal activity, was diagnosed.  

VA medical records from May 1994 to May 1998 reveal 
intermittent treatment of various disabilities including 
associated with the service-connected dermatophytosis 
manifested by symptoms of recurrent itching, scaling, 
lesions, skin hyperpigmentation, and thick, discolored 
toenails, periodically increasing in severity and 
persistence.  

At a May 1998 Board hearing, the veteran testified that he 
had a burning sensation of the feet, scaling of the skin of 
the feet, itching, and occasional bleeding, noting that he 
regularly soaked his feet in an Epsom salt/water solution and 
trimmed the toenails to alleviate symptoms of burning and 
itching.  

VA medical records from May to September 1998 document, in 
pertinent part, findings of elongated, thickened, and 
dystrophic toenails and hyper-pigmented spots at the plantar 
aspect of the left foot.

On VA dermatologic examination in March 1999, including a 
review of the claims file, it was noted that the veteran had 
intermittent recurrences of fungal infections of his feet 
associated with skin eruptions, onychomycosis, dryness, 
hyperpigmentation, scaling of skin, and toenail dystrophy.  
Reportedly, his treatment consisted of application of topical 
antifungal medication, and there were no acute eruptions on 
the feet.  On examination, there was evidence of some 
scaling, hyperpigmentation, and drying on the dorsal aspect 
of the feet, subungual hyperkeratosis, pruritus, and scaling 
in the groin area, but there was no exudation, active 
inflammatory changes, ulceration, exfoliation, or crusting.  
Past skin tests reportedly did not show any evidence of 
contact dermatitis of the feet; culture of the feet was 
negative for fungi.  History of ongoing, recurrent 
dermatophytosis, onychomycosis, and tinea cruris was 
diagnosed; on examination, the disease was not active except 
for hyper-pigmentation.  Color photographs accompanying the 
examination report depict the veteran's hands and feet, and 
document the presence of skin hyperpigmentation.

Currently, the veteran's service-connected dermatophytosis is 
rated under 38 C.F.R. Part 4, § 4.118, Diagnostic Code 7813 
(dermatophytosis) utilizing the diagnostic criteria of Code 
7806, eczema.  A noncompensable rating is assigned consistent 
with evidence of slight, if any, exfoliation, exudation or 
itching, involving a non-exposed surface or small area.  If 
there is evidence of exfoliation, exudation or itching, 
involving and exposed surface or extensive area, a 10 percent 
evaluation is for application.  If there is exudation or 
constant itching, extensive lesions, or marked disfigurement, 
a 30 percent evaluation will be assigned. 

Based on the foregoing, the Board believes that a 10 percent 
rating for the veteran's service-connected dermatophytosis is 
warranted.  In particular, the evidence shows that the skin 
disorder, involving his feet and the groin area, has been 
present for many years.  Although it does not appear to be 
present at all times with equal severity or persistence, it 
is shown to manifest itself rather frequently to the extent 
that he seeks medical treatment and uses medication; the 
disorder appears to be productive of persistent burning 
sensation, pruritus, and toenail dystrophy.  Although the 
disorder was not in an active stage on VA dermatologic 
examination in March 1999, even at that time it was 
productive of itching, scaling of the skin, and 
hyperpigmentation.  The disability picture associated with 
his dermatophytosis, overall, more nearly approximates the 
rating criteria consistent with a 10 percent rating under 
code 7806.  38 C.F.R. § 4.7 (1999).  As the entirety of the 
evidence of record fails to show the presence of extensive 
lesions or marked disfigurement, a 30 percent rating under 
Code 7806 is clearly unwarranted in this case.


ORDER

A rating of 10 percent for the service-connected 
dermatophytosis is granted, subject to the law and 
regulations governing the payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


